Exhibit FIRST AMENDMENT TO THE HYPERCOM CORPORATION LONG-TERM INCENTIVE PLAN (EFFECTIVE JANUARY 1, 2009) WHEREAS,Hypercom Corporation (the “Company”) has adopted and currently maintains the Hypercom Corporation Long-Term Incentive Plan (the “Plan”) on behalf of its eligible employees, directors, consultants and advisors; WHEREAS, Section 15.1 of the Plan provides that the Board of Directors of the Company may amend the Plan at any time; WHEREAS, Section 409A of the Internal Revenue Code (the “Code”), which became effective as of January1, 2005, applies to the Plan and certain awards granted pursuant to the Plan; WHEREAS, the Plan has been and shall continue to be administered in good faith compliance with the requirements of Section 409A of the Code from January 1, 2005 through December 31, 2008; and WHEREAS, the purpose of this First Amendment is to satisfy the documentation requirements of Section 409A of the Code which are effective as of January 1, 2009. NOW, THEREFORE, the Plan is hereby amended, effective as of January 1, 2009, as set forth below: 1.
